The Chancellor.
The answers and affidavits on the part of the defendants shew that neither the solicitor, nor complainant who swore to the truth of the bill, had any foundation for their belief as to the incompetency of the testator, or the fraud in obtaining the will. The injunction cannot be sustained on that ground; even if the court had the power to set aside the will as to the personal estate after it had been proved in ample form before the surrogate and after the complainant who contested it there had for a- period of ten years neglected to appeal from that decision. But a new ground is now taken, which is, that if the will is valid, the legacies to the natural children of the testator are void because there is no sufficient description of the legatees who were intended by the testator. It probably would be a sufficient answer to this objection, that no foundation for relief on that ground is laid in the bill. If the allegations in this bill are true, there never was any valid will; and there is nothing in the bill to show that the complainant makes any claim, as the party beneficially interested under the will, in consequence of the insufficient description of the legatees. The whole scope of the bill as well as the relief prayed is to set aside the will as absolutely void, in consequence of the incompetency of the testator and the fraud of the defendant. But as the question as to the right of the natural children under this will has been raised and fully argued, it may be proper to look into it for the purpose of saving trouble and expense to the parties in the further proceedings which may take place.
From the facts disclosed it appears that the testator was never married ; but had for a long time lived and cohabited with M. Smith, in a dwelling house owned or provided by him and furnished at his expense ; during which time, between June, 1806, and March, 1815, she had by him five children. AH *13these children were, with the knowledge and consent of the testator, baptized by his name. One of them died in infancy, and the other four, a son and three daughters, were by him placed at school and acknowledged as his children, and were generally reputed as such by his friends. He died a bachelor, and these children by M. Smith are the only persons he ever acknowledged or recognized as his children. By his will he gave to his son John $10,000, to be paid to him when he arrived at the age of 24, the interest in the mean time to be applied to his maintenance and education, He also gave to each of his daughters $3000, payable at the age of 21 ; and the interest in the mean time to be applied to their education and support. He directed his executors and trustees to pay $65 to M. Smith, quarter yearly during her life, if she remained single and had no more children. He devised and bequeathed all the residue of his real and personal estate to his executors and trustees and the survivor of them in fee, in trust to pay two thirds of the income thereof to his son John, and one third to his daughters during their lives, with remainder to their issue. And he gave cross remainders to the. survivors in case any of the children should die without issue. He also appointed the executors and trustees, or the survivor of them, guardians of his children during their minority; and earnestly requested that the utmost care should be taken of their morals and education. From the . facts which I have stated, it is impossible for me to doubt that the son and three daughters of M. Smith, the reputed children of the testator, were the intended objects of his bounty. And if there is not some unbending rule of law which makes it the duty of the court to punish the innocent and unoffending offspring for the sins of their parents, I do not see how these legatees can be deprived of the property which was intended to be given them by the testator. I have looked into the several cases which were referred to on the argument, and find nothing which places wills made in favor of natural children on a different, footing, as to construction, from those made in favor of other persons. As a general rule, a devise to children without any other description, *14means legitimate children; and if the testator has such children, parol evidence cannot be received to show that a different class of persons was intended. But in this case as in all others, it is proper to look into circumstances, dehors the will, to see whether there are any persons answering the description of the legatees in the legal sense of the term ; and if it appears there are no such persons, it is then allowable to "prove the situation of the testator’s family, to enable the court to ascertain who were intended by the testator as the objects of his,bounty. The whole law on this subject was so fully examined by the late Sir Thomas Plumer, in Beachcroft v. Beachcroft, (I Mad, R. 430,) that it would be a waste of time to go over the same ground. The bequest in that case was “ £ 5000 to each of my children ; and 6000 sicca rupees to the mother of my children. ” There was no other description of the legatees in the will. The testator died a bachelor, leaving five natural children by an East Indian woman. It was proved, dehors the will, that he had “recognized them as his children, and had sent three of them to England for an education. In that case the legacies were decreed to them.
In the case before me the facts are much stronger to shew who were intended. The testator could not have intended legitimate children which he might have by a future marriage ; for one of the objects of his bounty is described as his son John, and the others as his daughters. It would require too great a stretch of credulity to suppose the testator not only contemplated a marriage and the birth of issue, but that he also anticipated he should have but one son, who would be named J ohn, and that all the other children of the marriage would be daughters ; that he should die before they arrived of age, and that they would all need testamentary guardians. To give such a construction to this will would indeed be reversing the rule that the court should endeavor to ascertain and carry into effect the intention of the testator. It would be following a technical principle for no other purpose but to defeat the manifest intent of the testator.
*15There is no doubt as to the legal and equitable rights of the children of Mr. Smith under this will. The rule to shew cause why a general injunction should not issue, must be discharged with costs ; and the temporary injunction must be dissolved.